 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis right to vote.The Regional Director recommended that the-chal-lenges. to the ballots of these employees be overruled. The Employergenerally excepts to these findings and recommendations but advertsto no specific evidence in support of its exceptions!Accordingly, weadopt the Regional Director's recommendation and overrule the chal-lenges to- the ballots of these four, eemployees.'As no exceptions were filed to the Regional Director's recommen-dations that challenges to the two other ballots cast by George Col-lins and John Jones be sustained, we sustain these challenges. -[The Board directed that the Regional Director for the FourteenthRegion shall, within ten (10) days from, the date of this Direction,open and count the ballots of Gilfort Holmes, Orlander Moore, WilleyThomas, and Charles E. Cotton and serve upon the parties a supple-mental tally of ballots.]aAlthoughthe Employer excepted to the,I{egional Director's recommendation to over=rule the challenge to the ballot of Collins, we assume that the Employer meant Cottonand not Collins,in view of the fact thatthe 'Regional Director recommended that,thechallengeto the ballotof Collins be sustained.sNational Foundry Company of New York,Inc.,112 NLRB1214.In connection withthe challengeas to Cotton,we note that union membership has no bearing on an employee'seligibilityto vote.A fundamental purpose ofthe Act is"protecting the exercise byworkers of full freedom of association,self-organization,and designation of representativesof their own choosing."(Section 1.)Pike Lumber Co.,Inc. andInternational Union of OperatingEngineers,Local No. 83, AFL, Petitioner.Case No. 19-RC-1674.September 23, 1955DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National Labor-Relations Act, a hearing was -held-before-Patrick H. W-alker,,hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection with-this case to a three-member panel [Acting Chairman Rodgers andMembers Peterson and Leedom]. 'Upon the entire-record in-this=case;^the Board finds : -1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organization involved claims, to represent employeesof the"Employer.-3.No question affecting commerce exists concerning the representa=tion of employees of the Employer within the meaning of Section 9114 NLRB No. 154. SCHWIEN ENGINEERING CO.173(c) (1) and Section 2 (6) and (7) of the Act, for the followingmasons :Petitioner seeks to represent a unit of all stationary engineers andfiremen employed in the powerhouse of the Employer's Spokane,Washington, plant.At this plant, the Employer processes logs intogreen and dry lumber.Pursuant to a Board election held in 1946, Local 10-100 of the In-ternationalWoodworkers of America, CIO, was certified as the rep-resentative of all the Employer's production and maintenance em-ployees.Following certification, Local 10-100 and the Employer en-tered into successive collective-bargaining agreements.In 1950 an-other election was conducted, covering the same unit, which resultedin the, decertification of Local 10-100. Since 1950 all employees havebeen without representation.The Employer contends that the unitsought herein is not appropriate.The Board has held that the only appropriate unit in a primarylumber manufacturing operation, such as that in which the Em-ployer is engaged, is a production and maintenance unit.'For thisreason, we find that the requested departmental unit is inappropriate.Accordingly, we shall dismiss the petition herein.".[The Board dismissed the petition.]'Weyerhaeuser Timber Company,87NLRB 1076; cf.American Potash d ChemwaiCorporation,107NLRB 1418;SeattleCedar Lumber Manufacturing Company,112NLRB 54.Schwien Engineering Co.'andLocal#990, International Union,United Automobile Workers of America(UAW-AFL),Peti-tioner.Case No.. 21-RC-3876.September 26, 1955DECISION AND -DIRECTION OF: ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act,. a hearing was held before George H. O'Brien, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1. 'The Employer is engaged in, commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.'The name of the Employer appears as amended at the hearing.International Association of Machinists,in behalf of District Lodge No. 727 andaffiliate Local Lodge No. 758, was permitted to intervene on the basis of a showing ofinterest for intervention.114 NLRB No. 42.